Citation Nr: 0019857	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for neck pain.

2. Entitlement to service connection for post-traumatic 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from February 1967 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 1998, by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that in February 1999 the appellant submitted 
claims for an increased disability evaluation for his right 
shoulder disorder and for service connection for post 
traumatic stress disorder (PTSD) and for a skin disorder 
secondary to Agent Orange exposure.  In his VA Form 9, 
Substantive Appeal to the Board regarding the appeal of the 
RO's denial of service connection for neck pain and post 
traumatic headaches, the appellant requested a hearing before 
a Hearing Officer at the RO.  The hearing was scheduled; 
however, documentation within the claims folder indicates 
that the appellant decided to wait for a decision on his new 
claims.  It was noted that he was advised to request a new 
hearing after he received notice of the decision regarding 
the new issues if he still desired one.  The RO rendered 
their decision in May 1999 and issued notice of that decision 
in July 1999.  The record does not reflect that the appellant 
has submitted another request for a hearing before a Hearing 
Officer at the RO.  Furthermore, the appellant's 
representative in July 1999, did not indicate that the 
appellant desired a hearing on the issues currently before 
the Board.



FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of a neck disability which is related to service 
or a service-connected disability.

2. There is no competent evidence of record to establish the 
presence of post-traumatic headaches which are related to 
service or a service-connected disability.


CONCLUSION OF LAW

The claims for service connection for a disability manifested 
by neck pain and post-traumatic headaches are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Grounded Claims

Service Connection for a Neck Disability and Post-Traumatic 
Headaches

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Furthermore, 38 C.F.R. § 3.310 provides that disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
neck disorder and for post traumatic headaches.  As noted 
above, to meet the requirement of a well grounded claim such 
to allow for analysis of the merits of a claim for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.  In this case, while 
the appellant has argued that a neck disorder is secondary to 
his service-connected shoulder disability, the record does 
not reflect any competent evidence to relate the presence of 
any current neck pathology to the appellant's period of 
active duty or to any service-connected disability.  
Furthermore, while the service medical records reflect that 
in December 1967 the appellant was seen for complaints of 
headaches which he attributed to a shrapnel wound to the 
right parietal region, the diagnosis was tension headaches.  
There were no additional complaints, findings or 
manifestations of a headache disorder during the remainder of 
the appellant's service and on separation examination January 
1969, it was noted that the appellant's head was normal and 
neurological examination revealed no abnormalities.  The post 
service evidence of record is significant for the lack of any 
complaints or treatment for a headache disorder.  In fact, on 
VA outpatient examination in February 1998, the appellant 
denied complaints of headaches.

The post service evidence further reflects that on VA 
examination in March 1999, the examiner indicated the 
following:

Based on the above findings of the 
examination, I do not think there is any 
relationship with the service connected 
right shoulder shrapnel wound to the 
complaints of neck pain.

In the absence of competent evidence to relate the presence 
of any current neck or headache disability to the appellant's 
service or a service-connected disability, these claims fail 
to the meet the threshold pleading requirement of a well 
grounded claim.  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis and it's relationship to service because 
his current diagnosis and it's relationship to any causative 
factor or other disability, as noted above, is a medical 
conclusion and lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a).

Where claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims; however, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not notified VA of 
the existence of any additional evidence that, if obtained 
would well ground his claims.

The Board further notes that the appellant's representative 
has argued that certain provisions of VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, (M21-1) are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  However, Part VI, paragraph 2.10f and 
paragraph 1.01b, cited by the representative as authority for 
this position, are found to be interpretive in nature as they 
do not speak to whether a specific disability is to be 
granted or denied; nor do they impinge upon a benefit or 
right enjoyed by the appellant.  Accordingly, they are 
considered to be no more than "administrative directions to 
the field containing guidance as to the procedures to be used 
in the adjudication process," and as such are not found to 
create enforceable rights with respect to specific 
disabilities.  See Morton v. West, 13 Vet. App. 205 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

